Citation Nr: 0801506	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-23 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from October 1965 to April 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  In a July 1967 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  By determinations in June 1983, and January 1990, the RO 
denied the veteran's petitions to reopen his previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disability.  

3.  Evidence added to the record since the RO's January 1990 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disability.  


CONCLUSIONS OF LAW

1.  The January 1990 RO decision that denied the veteran's 
petition to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, November 2003 and January 2004 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant informed the appellant of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim.  

The Board also finds that the November 2003 and January 2004 
VCAA notification letters are compliant with Kent.  The 
November 2003 letter specifically informed the veteran as to 
what evidence would be necessary to substantiate the element 
or elements that were required to establish service 
connection that were found insufficient in the previous 
denials.  The veteran was told to submit evidence pertaining 
to the reason his claim was previously denied, and the letter 
notified the veteran of the reason for the prior final denial 
(i.e. the element of the service claim that was deficient, 
namely that he had been found to have a constitutional or 
developmental abnormality and not a psychiatric disability 
under the law).  Further, while any lack of provision of 
adequate VCAA notice with regard to the claim to reopen is 
presumed to be prejudicial error, in this case, any such 
presumption is rebutted by demonstration of record of the 
veteran's actual notice of the information and evidence 
necessary to reopen his claim of service connection for an 
acquired psychiatric disability.  Sanders v. Nicholson, No. 
2006-7001, 2007 U.S. App. LEXIS 11413 at *21 (Fed. Cir. 
May 16, 2007).  Moreover, the Board notes that the veteran is 
represented by an accredited national service organization.  
In a statement dated May 11, 2006, the representative 
outlined the criteria necessary to reopen a finally denied 
claim, and set forth relevant facts of the case.

A July 1967 rating decision denied service connection for an 
acquired psychiatric disability on the basis that there was 
no demonstration of an acquired psychiatric disability during 
service, nor demonstration of a relationship between any 
current psychiatric disability and service; the RO found that 
the veteran had been diagnosed with paranoid personality 
disorder, which was a constitutional or developmental 
abnormality and thus not a disability under the law.  As 
noted above, the veteran was apprised of these elements in 
the November 2003 VCAA letter.  Further, in statements dated 
and received in May 2006 and May 2007, the veteran's 
representative outlined arguments in support of the veteran's 
claim that specifically addressed the elements that were 
found deficient in the prior final denial of July 1967, as 
outlined above.  As such, any defect in notice was cured by 
actual knowledge on the part of the claimant as demonstrated 
by the November 2003 and January 2004 VCAA letters, and by 
his representative's argument in support of the claim.  
Sanders.

In addition, a May 2006 VA letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's petition to reopen his previously denied claim for 
service connection for an acquired psychiatric disability, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial VCAA notice.  As such, there was no 
defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and VA examinations.  Additionally, the 
claims file contains the veteran's own statements in support 
of his petition to reopen.  The Board has carefully reviewed 
such statements and perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's petition to reopen his 
previously denied claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in October 2002, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disability was initially denied by 
the RO in a July 1967 rating decision.  No appeal was taken 
from that determination, and it is final.  See 38 U.S.C.A. § 
7105 (West 2005).
 
In June 1983 and January 1990, the RO denied his petitions to 
reopen his previously denied claim of entitlement to service 
connection for an acquired psychiatric disability.  These 
decisions were not appealed, and thus, are final.  See 38 
U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the veteran's acquired psychiatric disability, 
dated in January 1990, included the veteran's service medical 
records, private medical records, and VA examination reports.  

The service medical records reveal the veteran was seen for 
feelings of anxiety and suspiciousness, hearing voices, a 
flattened affect, and guardedness, as well as excessive 
drinking, in January 1967.  Following an examination and 
hospitalization, the impression was paranoid personality.  An 
April 1967 Medical Board report found that the veteran did 
not have a disability as a result of his service or that was 
aggravated therein.  His paranoid personality was found to be 
an inherent, pre-existing defect which impaired his 
usefulness and caused military unfitness.  The Board 
recommended discharge from service, and the veteran did not 
submit a statement in rebuttal.

A July 1967 VA examination report indicates that the veteran 
had not received any psychiatric treatment since his 
discharge from service.  A neurological evaluation was 
normal.  Mental status examination showed that the veteran 
was cooperative and oriented.  He had repressed hostility, 
normal thought process, coherent speech, a good memory, and 
flattened affect.  He denied experiencing hallucinations or 
delusions, suicidal or homicidal ideation, and depression, 
but reported feeling insecure and paranoid.  The diagnosis 
was paranoid personality.

January 1981 records from Englewood Hospital indicate that 
the veteran was treated for a compound, comminuted, 
depressed, left frontal skull fracture and a cerebral 
concussion.

A September 1981 VA neuropsychiatric examination report 
states, following neurological and mental status 
examinations, the veteran was diagnosed with atypical or 
mixed organic brain syndrome due to brain trauma.

A December 1982 VA neuropsychiatric examination report 
indicates that the veteran again underwent neurological and 
mental status examinations.  The veteran was diagnosed with 
atypical or mixed organic brain syndrome and a schizotypal 
personality disorder, but a paranoid personality was not 
found. 

Reports of VA hospitalization in November and December 1986 
reflect treatment for, and diagnoses of, alcohol dependence, 
rectal pain, and a seizure disorder.  

A report of VA psychiatric examination in June 1988 revealed 
diagnoses of mixed organic brain disorder, a sequel to brain 
trauma, and post-traumatic seizure disorder.

The evidence added to the record subsequent to the RO's 
January 1990 decision includes a report of VA examination in 
November 2000, and VA medical records dated from May 2004 to 
January 2005.  These records do not show that the veteran 
received any mental health treatment; the veteran appears to 
have received treatment for colon polyps, erectile 
dysfunction, hypertension, the prostate, post-traumatic 
epilepsy, a seizure disorder, and several eye disorders.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the last final RO decision in 1990.  The 
veteran's VA treatment records are not cumulative and 
redundant of the evidence in the claims file at the time of 
the RO's January 1990 rating decision.  Thus, that evidence 
is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denials was 
that there was no medical evidence of record demonstrating 
that the veteran's had an acquired neuropsychiatric 
disability that was incurred or aggravated during his 
military service.   The RO also found that the veteran's 
organic brain syndrome was unrelated to the veteran's 
personality disorder, which was noted in service, but which 
is a constitutional or developmental abnormality and not a 
disability under the law.

The records submitted by the veteran during the years since 
the January 1990 RO decision refer only to the evaluation and 
treatment, i.e., the current diagnosis and severity, of his 
many disabilities, none of which appear to be a psychiatric 
disability.  None of these records show that the veteran had 
been diagnosed with a psychiatric disability and none of the 
veteran's providers attribute his claimed psychiatric 
disability to his military service.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing the veteran's current condition are immaterial to 
issue of service connection and are insufficient to reopen 
claim for service connection based on new and material 
evidence.).  

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that he has a psychiatric disability that 
began while he was in the military.  Such statements are 
presumed credible when considered in conjunction with a 
petition to reopen a previously denied claim.  However, such 
a statement must be considered in the context of the record 
as a whole to determine whether it raises a reasonable 
possibility of substantiating the claim.  Nevertheless, the 
veteran has not provided any objective medical evidence 
indicating that he currently has a psychiatric disability, 
which is related to his military service.  The VA medical 
records submitted do not show a causal relationship between 
his service in the military and any current psychiatric 
symptomatology or diagnosis.  As such, the additional 
evidence considered in conjunction with the record as a whole 
does not raise a reasonable possibility of substantiating the 
claim.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claim for service connection for 
an acquired psychiatric disability has not been received 
subsequent to the last final RO decision in January 1990.  
In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  As such, the veteran's claim is 
not reopened.

ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


